Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
3.	Claims 1-24 are pending.
4. 	Claims 1, 9 and 17 are amended.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Risberg et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
-
7.	Claim 1-5, 7- 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub. No. 2015/0032917 hereinafter “Nguyen“) in view of Klein (US Pub. No. 2016/0026596 hereinafter “Klein”), and further in view of Risberg et al. (US Pub. No. 2005/0063317 hereinafter “Risberg”)
Referring to claim 1, Nguyen discloses an apparatus to provide dynamic multi-protocol communication, the apparatus comprising: 
an interconnect coupled with a device, the interconnect capable of communication via a plurality of interconnect protocols (Nguyen – see par. 18 disclosing a single interconnect 116 can be used to connect signals (control and data signals) according to different protocols to the storage subsystem 110.);
interface logic coupled with the interconnect and a multi-protocol multiplexer, the interface logic at least partially implemented in hardware (Nguyen – see Figs. 2A and 2B having switch logic 202 within a multi-protocol multiplexer 102 coupled with the interconnect 116 via connector 112.), to: 
detect a message to communicate via the interconnect (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); 
determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on the message (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); and 
provide the message to the multi-protocol multiplexer, the multi-protocol multiplexer to communicate the message utilizing the interconnect protocol via the interconnect with the device (Nguyen – see par. 21-24.). 
Nguyen fails to explicitly disclose the plurality of interconnect protocols comprising a non-coherent interconnect protocol, a coherent interconnect protocol, and a memory interconnect protocol; the interface logic at least partially implemented in hardware, to: determine a message type based on an address associated with the message or an action caused by the message; determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on the message type for the message.
Klein discloses the plurality of interconnect protocols comprising a non-coherent interconnect protocol, a coherent interconnect protocol, and a memory interconnect protocol (Klein – see par. 54 disclosing PCIe protocol, QPI protocol and a memory protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Klein’s teachings with Nguyen’s teachings In order to selectively communicate through an electrical connector using a particular communication protocol of a plurality of different communication protocols (Klein – par. 37).
Nguyen and Klein fail to explicitly disclose the interface logic at least partially implemented in hardware, to: determine a message type based on an address associated with the message or an action caused by the message; determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message.
Risberg discloses determine a message type based on an address associated with the message or an action caused by the message (Risberg – par. 56 discloses the channel handler 22 examines a received message and determines if the receiving program module is addressed by the received message. If this is the case, the channel handler passes the message to the appropriate handler, according to the message type, for further processing. If the message is not addressed to the receiving program module, the channel handler will forward it to the next program module through the channel given in the message destination address. The channel handler will also forward notification and search messages via all the other channels.); determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message (Risberg – par. 57 discloses the handlers 28-31 have in common that they handle incoming messages and create outgoing messages according to specified functionality protocols. A functionality protocol specifies the rules for communication between services. According to the invention, the functionality protocol and the communication protocol are separate. The handlers create the messages according to the functionality protocol and the channels translate the messages to the communication protocol required for sending the messages over a certain connection.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Risberg’s teachings with Nguyen and Klein’s teachings making it possible to send a message via a channel having a first protocol and forwarding it to another intelligent device via connections having different protocols (Risberg – par. 18).

Referring to claim 2, Nguyen, Klein and Risberg disclose the apparatus of the claim 1, the interface logic to: determine the message is an input/output (I/O) message based on a lookup in an address map; and determine the interconnect protocol (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the non-coherent interconnect protocol based on the message (Nguyen – see par. 21 discloses the switch logic 202 routes the signals according to the second protocol (PCIe protocol) from the second storage controller 108 over the channels in the set 226.). 

Referring to claim 3, Nguyen, Klein and Risberg disclose the apparatus of claim 2, the interface logic to: determine the I/O message is for the device coupled via the interconnect based on an address associated with the I/O message and the lookup in the address map (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.); and provide the I/O message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.). 

Referring to claim 4, Nguyen, Klein and Risberg disclose the apparatus of claim 1, the interface logic to: determine the message is a memory message for the device based on a lookup in an address map; and determine the interconnect protocol (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the memory interconnect protocol based on the message (Klein – see par. 54 disclosing the memory protocol.). 

Referring to claim 5, Nguyen, Klein and Risberg disclose the apparatus of claim 4, the interface logic to: determine the memory message is for the device coupled via the interconnect based on an address associated with the memory message and the lookup in the address map; and provide the memory message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.).

Referring to claim 7, Nguyen, Klein and Risberg disclose the apparatus of claim 1, comprising: the multi-protocol multiplexer coupled with the interconnect (Nguyen – see Figs. 2A & 2B show multi-protocol multiplexer 102 coupled to interconnect 116 via connector 112.), the multi-protocol multiplexer to communicate the message based on resource availability of a protocol queue associated with the interconnect protocol at the device (Nguyen – see Fig. 2B & par. 26 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.).  

Referring to claim 8, Nguyen, Klein and Risberg disclose the apparatus of claim 1, the interface logic to dynamically switch between the plurality of interconnect protocols to cause communication of a plurality of messages via the interconnect, the multi-protocol multiplexer to communicate each of the plurality of messages in accordance with one of the interconnect protocols based on each of the plurality of messages (Nguyen – see par. 15 & the switch logic 202 disclosed in par. 20-24.). 

Referring to claims 9 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 18, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 19, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 20, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 21, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 23, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 16 and 24, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

8.	Claim 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Klein and Risberg, and further in view of Beers et al. (US Pub. No. 2014/0114928 hereinafter “Beers”).
Referring to claim 6, Nguyen, Klein and Risberg disclose the apparatus of claim 1, and determine the interconnect protocol is the coherent interconnect protocol based on the message (Klein – see par. 54 disclosing QPI protocol.); however, fail to explicitly disclose the interface logic to: determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions.
Beers discloses the interface logic to: determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions; and determine the interconnect protocol is the coherent interconnect protocol based on the message (Beers – see par. 118 disclosing a protocol logic associated with the state table storage, the protocol logic to receive a coherence protocol message, and determine a coherence protocol action of the plurality of coherence protocol actions from the set of state tables based at least in part on the coherence protocol message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Beers’ teachings with Nguyen, Klein and Risberg’s teachings In order to validate a state machine to simulate coherence protocol actions of an agent and the set of state tables to be used to stimulate the coherence protocol action of the agent in accordance with the particular protocol (Beers – par. 131).

Referring to claims 14 and 22, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
9.	Claims 1-24 are rejected.
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dayton Lewis-Taylor/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181